Opinion issued December 13, 2012




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-10-00740-CV
                          ———————————
                      JAVIER ALVARADO, Appellant
                                     V.
             LEXINGTON INSURANCE COMPANY, Appellee



                   On Appeal from the 11th District Court
                           Harris County, Texas
                     Trial Court Case No. 2009-36711A


          SUPPLEMENTAL MEMORANDUM OPINION

      The parties have filed a joint motion stating that they have reached a

settlement agreement and requesting that we withdraw our opinion dated October

18, 2012, vacate our judgment dated October 18, 2012, and dismiss the appeal.

We grant the motion in part and deny the motion in part. See TEX. R. APP. P.
42.1(a)(2) (providing that appellate court may dispose of appeal in accordance with

agreement signed by parties or their attorneys); TEX. R. APP. P. 42.1(c) (“In

dismissing a proceeding, the appellate court will determine whether to withdraw

any opinion it has already issued. An agreement or motion for dismissal cannot be

conditioned on withdrawal of the opinion.”).

      The Texas Supreme Court has made the policy concerns with withdrawing

opinions after settlement clear:

      A settlement does not automatically require the vacating of a court of
      appeals’ opinion—either by this court or by the intermediate appellate
      court. Our courts are endowed with a public purpose—they do not sit
      merely as private tribunals to resolve private disputes. While
      settlement is to be encouraged, a private agreement between litigants
      should not operate to vacate a court’s writing on matters of public
      importance.

Houston Cable TV, Inc. v. Inwood W. Civic Ass’n, 860 S.W.2d 72, 73 (Tex. 1993)

(per curiam); Vida v. El Paso Emps. Fed. Credit Union, 885 S.W.2d 177, 182

(Tex. App.—El Paso 1994, no writ) (on rehearing) (“Although this Court certainly

encourages the settlement of controversies, we remind the parties that we do not sit

as a purely private tribunal to settle private disputes. We believe that our opinion

in this case involves matters of public importance, and our duty as an appellate

court requires that we publish our decision.”).

      The opinion in this case addresses the important issue of the determination

of the third-party beneficiary status of a homeowner whose mortgage company has

                                          2
obtained a force-placed insurance policy regarding the mortgaged property.

Without a statement from the settling parties as to why withdrawing the opinions

serves the public interest, we decline to withdraw the October 18, 2012 majority

opinion and the April 19, 2012 dissenting opinion.

      However, to facilitate the parties’ settlement agreement, we grant the motion

to vacate our October 18, 2012 judgment, and we dismiss the appeal. See Houston

Cable TV, 860 S.W.2d at 73; Piro v. Sarofim, 80 S.W.3d 717, 721 (Tex. App.—

Houston [1st Dist.] 2002, no pet.); Polley v. Odom, 963 S.W.2d 917, 918 (Tex.

App.—Waco 1998, order) (per curiam).




                                            Evelyn V. Keyes
                                            Justice

Panel consists of Justices Keyes, Bland, and Sharp.




                                        3